EXHIBIT 10.20

AMENDMENT NUMBER ONE TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment Number One to Amended and Restated Employment Agreement (the
“Amendment”) by Domino’s Pizza LLC, a Michigan limited liability corporation
(the “Company”) and James G. Stansik (the “Executive”) is dated as of
February 25, 2008 and amends that certain Amended and Restated Employment
Agreement (the “Agreement”) between the Company and the Executive dated
February 14, 2007.

WHEREAS, the parties wish to amend the Agreement as set forth herein;

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein and in the Agreement, the parties here to agree as follows:

 

  1. Section 3.1 of the Employment Agreement is here amended by deleting said
Section in its entirety and substituting the following therefore:

 

  “3.1 Offices. During the Term, the Executive shall serve the Company as
Executive Vice President of Franchise Development. The Executive shall have such
other powers, duties and responsibilities consistent with the Executive’s
position as EVP of Franchise Relations as may from time to time be prescribed by
the President of Domino’s U.S.A. or the Chief Executive Officer of the Company
(“CEO”).”

The recitals shall also be modified to replace “Executive Vice President of
Franchise Development” with “Executive Vice President of Franchise Relations.”

 

  2. Section 4.1 of the Employment Agreement is hereby amended by deleting said
Section in its entirety and substituting the following therefore:

 

  “4.1 Base Salary. The Company shall pay the Executive a base salary at the
rate of Three Hundred and Twenty-Five Thousand Dollars ($325,000) per year,
payable in accordance with the payroll practices of the Company for its
executives and subject to such increases as the Board of Directors of the
Company or the Compensation Committee (the “Board”) in its sole discretion may
determine from time to time (the “Base Salary”).”

 

  3. Section 4.2 of the Employment Agreement is hereby amended by deleting said
Section in its entirety and substituting the following therefore:

 

  “4.2 (a) Formula Bonus. During the Term hereof, the Executive shall
participate in the Company’s Senior Executive Annual Incentive Plan, as it may
be amended from time to time pursuant to the terms thereof (the “Plan,” a
current copy of which is attached hereto as Exhibit A) and will be eligible for
a bonus award thereunder (the “Bonus”). For purposes of the Plan, the Executive
shall be eligible for a Tier I Bonus (as defined in the Plan) and the
Executive’s Tier I Specified Percentage (as defined in the Plan) shall be 50% of
Base Salary.



--------------------------------------------------------------------------------

  4.2 (b) Pro-Ration. Anything to the contrary in this Agreement
notwithstanding, any Bonus payable to the Executive in this Agreement for any
period of service less than a full year shall be prorated by multiplying (x) the
amount of the Bonus otherwise payable for the applicable fiscal year in
accordance with this Section 4.2 by (y) a fraction, the denominator of which
shall be 365 and the numerator of which shall be the number of days during the
applicable fiscal year for which the Executive was employed by the Company.”

 

  4. All capitalized terms used herein shall have the meaning ascribed to them
in the Agreement.

 

  5. Except as specifically amended by this Amendment, the Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

THE COMPANY:   DOMINO’S PIZZA LLC     By:  

/s/ David A. Brandon

--------------------------------------------------------------------------------

    Name:   David A. Brandon     Title:   Chairman THE EXECUTIVE:   By:  

/s/ James G. Stansik

--------------------------------------------------------------------------------

    Name:   James G. Stansik